UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2199



MOHAMAD ICHSANUL FIKRI,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-238-660)


Submitted:   April 19, 2006                 Decided:   October 30, 2006


Before NIEMEYER, LUTTIG,* and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Winston W. Tsai, Bethesda, Maryland, for Petitioner.      Peter D.
Keisler, Assistant Attorney General, James E. Grimes, Leslie McKay,
Senior Ligation Counsel, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

          Mohamad   Ichsanul    Fikri,      a   native   and    citizen   of

Indonesia, appeals an order of the Board of Immigration Appeals

(“Board”) dismissing his appeal from the immigration judge’s order

granting him voluntary departure and entering an alternate order of

removal to Indonesia.    Specifically, Fikri contends that the Board

erred in upholding the immigration judge’s denial of his motion for

a fourth continuance.

          Based on our review of the record, we find that the Board

did not abuse its discretion in upholding the denial of Fikri’s

motion for a continuance.      See Onyeme v. INS, 146 F.3d 227, 231

(4th Cir. 1998) (setting forth standard of review).            We have also

reviewed Fikri’s claim that the Board rendered its decision in

violation of his rights to due process of law.           As Fikri fails to

establish that his rights were “transgressed in such a way as is

likely to impact the results of the proceeding,”          Rusu v. INS, 296

F.3d 316, 320-21 (4th Cir. 2002), we find that he is not entitled

to relief on this claim.

          Accordingly,    we   deny   the   petition     for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED


                                 - 2 -